People v Ramaj M.D. (2022 NY Slip Op 01925)





People v Ramaj M. D.


2022 NY Slip Op 01925


Decided on March 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ.


239 KA 19-00247

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRAMAJ M. D., DEFENDANT-APPELLANT. 


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (CARA A. WALDMAN OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JAMES B. RITTS, DISTRICT ATTORNEY, CANANDAIGUA (V. CHRISTOPHER EAGGLESTON OF COUNSEL), FOR RESPONDENT. 

	Appeal from an adjudication of the Ontario County Court (William F. Kocher, J.), rendered December 20, 2018. Defendant was adjudicated a youthful offender upon his plea of guilty of disseminating indecent material to minors in the second degree (four counts). 
It is hereby ORDERED that the adjudication so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a youthful offender adjudication based on his plea of guilty of four counts of disseminating indecent material to minors in the second degree (Penal Law § 235.21 [3]). Even assuming, arguendo, that defendant's waiver of the right to appeal is invalid and therefore does not preclude our review of his challenge to the severity of the sentence (see People v Love, 181 AD3d 1193, 1193 [4th Dept 2020]), we conclude that the sentence is not unduly harsh or severe.
Entered: March 18, 2022
Ann Dillon Flynn
Clerk of the Court